UNITED STATES DISTRICT COURT CASE NO. 3:19-cv-00161
NORTHERN DISTRICT OF NEW YORK

United States of America Acting Through the

Rural Housing Service or successor Agency

United States Department of Agriculture

JUDGMENT OF FORECLOSURE
Plaintiff, AND SALE

-VS-

Thomas H. Personius, as Voluntary Administrator of the
Estate of Susan M. Kennedy aka Susan Marie Kennedy, deceased;
Amy Carl; Geanne Kilts aka Jeannie Kilts;

Brian Leslee Dennis; Unknown Heirs of the Estate of
Susan M. Kennedy aka Susan Marie Kennedy, deceased;
New York State Department of Taxation and Finance;
New York State Affordable Housing Corporation;
“JOHN DOE #1-5” and “JANE DOE #1-5”, said names
being fictitious, it being the intention of plaintiff to
designate any and all occupants, tenants, persons or
corporations, if any, having or claiming an interest in

or lien upon the premises being foreclosed herein,

Defendants

 

On the summons and complaint filed herein on February 8", 2019, on the notice of
pendency filed in the Office of the Tompkins County Clerk on February 11, 2019; on the annexed
Affirmation of John Manfredi, attorney for Plaintiff, on the affidavit of Jennifer Jackson sworn to
on April 11, 2019, and upon all of the proceedings had herein, the Court finds that:

This action was brought to foreclose a mortgage on real property located in the County of
Tompkins.

A Notice of Pendency was filed with the Clerk of Tompkins County on February 11, 2019.

The defendants herein have been duly served with the summons and complaint. The time
to answer or move with respect to the complaint has expired and the same has not been extended
by consent or by order of this Court. No answer or motion directed to the complaint has been
interposed by or on behalf of the defendants. The defendants are not infants, incompetent or

absentee. Accordingly, the defendants are in default.
The mortgaged premises should be sold in one parcel.

The amount due on the note and mortgages described in the complaint is $33,436.33 in
principal, with interest from September 21, 2017 through April 9, 2019 in the sum of $3,299.60,
Principal (Advances - Taxes/Ins/Maint) in the sum of $2,235.95, Interest (Advances —
Taxes/Ins/Maint) in the sum of $84.38, Escrow/Impound (advances paid, but yet posted to

account’s Advance Principal) in the sum of $2,499.31, late charges in the sum of $8.94, Interest

 

Credit (subsidy) granted $30,891.27 (subsidy calculated for recapture) in the sum of $16,267.40,
plus costs and disbursements of $1,242.72.

 

NOW, on motion of plaintiff United States of America, and the Court having determined
that an evidentiary hearing is unnecessary on the issue of damages, in light of the affidavit and
documentary evidence submitted by plaintiff, it is

ORDERED AND ADJUDGED that the action is dismissed against defendants “John Doe
#1-5” and “Jane Doe #1-5”, and it is

ORDERED AND ADJUDGED that the action is dismissed against defendants Unknown
Heirs of the Estate of Susan M. Kennedy aka Susan Marie Kennedy, deceased;

ORDERED AND ADJUDGED that the Defendants Thomas H. Personius, as Voluntary
Administrator of the Estate of Susan M. Kennedy aka Susan Marie Kennedy, deceased; Amy Carl;
Geanne Kilts aka Jeannie Kilts; Brian Leslee Dennis; New York State Department of Taxation and
Finance and New York State Affordable Housing Corporation are in default; and it is

ORDERED AND ADJUDGED, that the plaintiff have judgment herein for the sum of
$57,831.91 plus $1,242.72 as taxed by the Court for the costs and disbursements of plaintiff in this
action, and it is further

ORDERED AND ADJUDGED, that the mortgaged premises described in the complaint

 

and as hereinafter described, be sold in one parcel, subject to the following: any state of facts that
an accurate survey may show; easements, covenants, restrictions or reservations of record, if any;
zoning restrictions and any amendments thereto according to law, and now in force; existing
violations and orders of the appropriate departments of any City, Town or Village, if any; the
physical condition of the premises at the time of closing; and without any apportionments or
adjustments; at public auction to be held in the lobby of the Tompkins County Supreme Courthouse
at 320 N Tioga St, Ithaca, NY 14850 by and under the direction of Michael Cardinale, Esq., with
offices at 8432 Brewerton Road, Cicero, NY 13039 (Tel 315 698 9630) who is hereby appointed
Master for that purpose; that said Master give public notice of the time and place of said sale
according to federal law and the practice of this Court by advertising in the Ithaca Journal; that
plaintiff or a governmental agency thereof or any other party to this action may become the
purchaser at such sale; that in the event plaintiff or such governmental agency shall become the
purchaser at the said sale shall not be required to make any deposit thereon; that said Master
execute and deliver to the purchaser at such sale a deed of the premises sold; All taxes,
assessments, water rates and other encumbrances which at the time of sale are liens or
encumbrances upon said premises will be paid by the Purchaser in addition to the bid price, unless
the purchaser shall, previous to the delivery of the Deed, produce to the Master proof of the
payment of such liens or encumbrances including any interest or penalties due which may lawfully
have accrued thereon to the day of the payment. Any state or local real estate transfer tax or real
property transfer tax will be paid by the purchaser.

That said Master then deposit the balance of said proceeds of sale in his own name as
Master in the client — fund escrow / account of the Master, and shall thereafter make the following
payments and his checks drawn for that purpose shall be paid by said depository:

1°: the sum of $750.00 to said Master for his/her fees herein.

 

2"4: the expenses of the sale and the advertising expenses as shown on the bills presented
to said Master and certified by him/her to be correct, duplicate copies of which shall be left with
said depository.

3": The sum of $1,242.72 adjudged as aforesaid to plaintiff for its costs and disbursements
in this action, and also the sum of $57,831.91 the amount computed by the Court adjudged to
plaintiff aforesaid.

Said Master shall take the receipt of plaintiff or its attorney for the amounts paid as directed
in item marked “3'” and shall file it with his/her report of sale. Said Master shall deposit the
surplus moneys, if any, with the Clerk of this Court within 5 days after the same shall be received
and ascertainable, to the credit of this action, to be withdrawn only on the order of a Judge of this
Court.

In the event that plaintiff or a governmental agency thereof is the purchaser of said
mortgaged premises at said sale, or in the event that the rights of the purchaser at said sale and the
terms of sale under this judgment shall be assigned to and be acquired by plaintiff or any such

governmental agency, and a valid assignment thereof be filed with said Master, said Master shall
not require plaintiff or such governmental agency to pay in cash the amount bid at such sale, but
shall execute and deliver to plaintiff or such governmental agency a deed of the premises sold.

Plaintiff or such governmental agency shall pay the amount specified above in items
marked “15”, “2"4” and “3'” and shall also pay the amount of the aforesaid taxes, assessments,
water rates, sewer rents and interest and penalties thereon, if any. Said Master shall apply the
balance of the amount bid, after deducting therefrom the aforesaid amounts paid by plaintiff or
such governmental agency, to the amounts due plaintiff item marked “3™”, and if there be a surplus
over and above said amounts due and allowed to plaintiff, plaintiff shall pay to said Master, upon
delivery of said Master’s Deed, the amount of such surplus, and said Master shall deposit said
surplus as hereinabove directed.

Said Master shall make his/her report of such sale and shall file it with the Clerk of the
Court with all convenient speed. If the proceeds of such sale be insufficient to pay the amount
adjudged due to plaintiff with the expenses, interests and costs as aforesaid, said Master shall
specify the amount of such deficiency in his/her report of sale; and it is further

ORDERED AND ADJUDGED, that the purchaser at said sale be let into possession on
production of the Master’s deed; and it is further

ORDERED AND ADJUDGED, that each and all of the defendants in this action, and all
the persons claiming under them, or any or either of them, after the filing of the notice of pendency
of this action, be and they hereby are forever barred and foreclosed of all right, title, claim, interest,
lien and equity of redemption in said mortgaged premises and each and every part thereof.

The premises affected by this action are situated entirely within the County of Tompkins
and designated as 40 Valley View Road, Spencer, NY 14883 Section: 17 Block: 1 Lot: 27 and
Valley View Road, Spencer, NY 14883 Section: 17 Block: 1 Lot: 59 further described in annexed
Schedule “A”.

Together with all right, title and interest of the owner, if any, in and do the land lying in
the streets and roads in front of an adjoining said premises, to the center line thereof.

Together with all fixtures and articles of personal property annexed to, installed in, or used

in connection with the mortgaged premises, as is more fully set out in said Mortgage.

Dated: /O /f 7 / C4 New York, Toone | he

Hon. Thomag4, McAvoy
UNITED STATES DISTRICT GE

 
WebTitle File No.: WTA-18-022907 Client File No.:

SCHEDULE A
DESCRIPTION OF MORTGAGED PREMISES

ALL THAT TRACT OR PARCEL OF LAND, situate in the Town of Danby, County of Tompkins, State of New York,
being the northeast section of Township 7 of Watkins and Flint's Purchase, bounded and described as follows:

BEGINNING at a point in the center line of Valley View Road northwesterly 927.8 more or less feet from its intersection
with the center line of Tupper Avenue,

THENCE North 89° 42’ 20” East (passing through an iron stake at 25.17 feet) 162.71 feet to an iron stake;
THENCE North 7° 00” east 123 feet to an iron stake;

THENCE North 78° 53’ 40” West (passing through an iron stake at 176.09 feet) 201.40 feet to a point in the center line of
Valley View Road;

THENCE South 07° 01’ 30” East 163 feet along the center line of Valley View Road to the point or place of beginning.

Premises: 40 Valley View Road, Spencer, NY 14883
Tax Parcel ID No.: Section: 17 Block: 1 Lot: 27
Premises: Valley View Road, Spencer, NY 14883

Tax Parcel ID No.: Section: 17 Block: 1 Lot: 59

v1.0 Page 3 of 10
